Citation Nr: 1300234	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  07-04 920	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, including as a residual of a head injury.

2.  Entitlement to service connection for tinnitus, also including as a residual of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1990 to May 1994.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left-sided gynecomastia, residuals of a head injury, headaches and tinnitus.

Service connection since has been granted, however, for the gynecomastia in a March 2010 RO decision.  The RO also granted service connection for a residual scar.  Noncompensable (i.e., 0 percent) ratings were assigned for these disabilities retroactively effective from November 2004, the date of receipt of these claims.  The Veteran did not, in response, appeal for either higher initial ratings for these disabilities or an earlier effective date, so these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

As support for his remaining claims, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  The Veteran clarified during the hearing that he is claiming entitlement to service connection for headaches and tinnitus as residuals of a head injury in service.  Therefore, the Board recharacterized his claims to reflect this.


Since, however, they required further development before being decided on appeal, in March 2012 the Board remanded these remaining claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  The additional development of these remaining claims included obtaining all outstanding service treatment records (STRs), especially any hospital records concerning evaluation or treatment the Veteran claims to have received in the emergency room of Camp Lejeune Hospital in 1992 in the aftermath of his alleged head injury in question, and all relevant post-service VA treatment records.  As well, a supplemental medical nexus opinion was needed concerning the etiology of his claimed tinnitus, particularly in terms of the likelihood it is a residual of the alleged head injury in service and not just, instead, repeated exposure to loud noise during service and consequent injury, i.e., acoustic trauma.

The AMC completed this additional development of these claims, but continued to deny them in an October 2012 supplemental statement of the case (SSOC), so they are again before the Board.

Also on remand, the additional issue of entitlement to a higher (compensable) rating for the gynecomastia residual scar was raised in June 2012, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to consider this additional claim, so is referring it to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).



FINDINGS OF FACT

1.  The Veteran has not presented credible assertions of an onset of chronic headaches or tinnitus during his active military service or of having experienced continuous headaches or tinnitus (continuity of symptomatology) since his service, including especially since his alleged head injury.

2.  His headaches and tinnitus also are not otherwise shown by competent and credible evidence to be related to his military service, and specifically to his alleged head injury.


CONCLUSION OF LAW

Chronic headaches and tinnitus are not due to disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).


To this end, VA must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VCAA notice also should address all five elements of a service-connection claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, (4) disability rating, and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The United States Court of Appeals for Veterans Claims (Court/CAVC) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that, to the extent possible, the VCAA notice should be provided to the claimant before an initial unfavorable decision on the claim.  Pelegrini at 119-20.  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Here, a November 2004 pre-decisional letter provided the Veteran with this required notice of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide in obtaining information and evidence supporting his claims.  And although he has not received notice regarding the "downstream" disability rating and effective date elements of his claims, he is not prejudiced by this since service connection is being denied for his claimed disabilities, in turn meaning these "downstream" elements of his claims are ultimately moot.

VA also has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  His STRs are in his claims file, and VA has obtained all pertinent/identified records that could be obtained.  Development directed by the Board's March 2012 remand was completed and all evidence, including constructively of record, obtained.  The AMC also obtained the supplemental medical nexus opinion.  Hence, there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating situations when it is acceptable to have "substantial", even if not "exact" or "total", compliance with remand directives).

The Board therefore is proceeding with the adjudication of these claims.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see also Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497. However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr.


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).

A Veteran is competent to report what he can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, however, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Service connection may be granted for a disease diagnosed after discharge, if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


A.  Headaches

There is no disputing the Veteran experiences headaches, so has at least established he has this claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this threshold minimum level of proof of current disability, there can be no valid claim).  Indeed, a disability of this type and nature is subjective and, therefore, capable of even his lay observation.  Thus, he is capable of proclaiming he has this alleged disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But more determinative of this claim is whether these headaches are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

During his August 2008 VA neurological examination, his claims file was not available for review, but he provided a self-recounted medical history in which he reported that his headaches had started in 1990 while on active duty.  He denied having any prior history of head injury or headaches but indicated that he had developed a right ear and face infection approximately 1 week prior to the onset of his headaches.  The headaches had begun after the infection had resolved and had remained unchanged ever since.  He described his headaches as moderate to severe in intensity with 50 percent severe and functionally disabling.  He reported receiving a clinical work-up at Camp LeJeune, but he was unable to provide any details other than that he was prescribed Motrin/Ibuprofen.

During his October 2011 Travel Board hearing, he provided more details concerning his headaches and alleged head injury in service, explaining that he slipped on liquid that was on the floor and landed on his head.  He said that after the fall he was unconscious for about 5 minutes.  He was later seen in the emergency room of the Camp LeJeune Hospital, where X-rays were taken.  Following that incident he was on "no duty" for 3 weeks due to knots up and down his neck as the muscle spasms prevented him from turning his head.  Although he admitted to having experienced headaches even prior to that incident, though not until first during his service, he claimed they had worsened significantly after falling and hitting his head.

As already alluded to, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  But the Federal Circuit Court also held in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Moreover, for non-combat Veterans providing non-medical related testimony regarding an event during service (or, here, where the incident in question is not claimed to have occurred in combat), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

One of the reasons for remanding this claim in March 2012 was to ensure the STRs are complete in relevant part.  If not, any additional, but outstanding, STRs were to be obtained and associated with the claims file for consideration.  This especially included records concerning the treatment he purportedly had received in the aftermath of his head injury in the emergency room of Camp Lejeune Hospital.

There is nothing in the report of his September 1989 military enlistment examination suggesting he had a pre-existing or prior history of headaches.  That examination was normal in all relevant respects, and he provided a negative response as to then currently having or having had frequent or severe headaches.

He began serving on active duty a relatively short time later, in July 1990.  The only complaints of headaches noted during his service were in a November 1990 record and, even then, were associated with the diagnostic assessment of conjunctivitis of his left eye.

There also were other instances during his service when he expressly denied having headaches.  As examples, a January 1992 medical history report shows he denied then currently having or previously having had frequent or severe headaches.  Again in May 1992, so just prior to the purported slip-and-fall accident at issue, he was seen for complaints of a sore throat and he again specifically denied having headaches.  This is patently inconsistent with his hearing testimony that he had experienced headaches even prior to the alleged head injury in question, though not before beginning his service.


His STRs surrounding the May 1992 injury include a radiology examination report from Camp LeJeune indicating he had sustained a head injury and consequently had a swollen jaw.  Only X-rays of his cervical spine were taken, however, and the impression was a slight flattening of the normal cervical lordosis that could be due to spasm or positioning.  He was seen 2 days later and he complained of "shooting" pain from the right temporal region through the right shoulder and across his chest.  A radiologic examination at NHCL ER was reportedly negative.  The assessment was muscle spasm and he was placed on light duty for 24 hours.  He had a 
follow-up appointment the next day related to his neck and shoulder muscle spasms, and he was placed on light duty for another 24 hours.  No additional complaints of head pain were noted.  The next day (4 days after the injury) he was placed on light duty for 48 hours.  His treatment was for his neck and shoulder spasms, not instead for headaches, including as a result or consequence of his trauma.

During his subsequent March 1994 military separation examination, his head was normal and no neurological abnormalities were found.  The medical history report also shows that he denied then currently having or previously having had frequent or severe headaches.  He indicated that he was in excellent health.  His military service ended in May 1994.

A February 1997 medical history report associated with his joining the active reserves shows he denied having or having had frequent or severe headaches.

All of this, then, tends to refute the notion that he had experienced continuous headaches (i.e., continuity of symptomatology) since his trauma in service.

As already explained, this claimed incident (head injury) is not alleged to have occurred in combat, so silence regarding complaints may be weighed against the claim.  While there is at least one documented instance during his service when he complained of headache, the record also shows this complaint ultimately was associated with conjunctivitis of his left eye, not instead any head injury or trauma.  Moreover, regarding the injury in service, while there are documented complaints of pain, they were not described as headaches.  Instead, he was found to have pain related to muscle spasms in his neck and shoulder.

There is no competent and credible evidence of a chronic (meaning permanent) headache disorder during his service and, to the contrary, he essentially denied as much by on various occasions denying any history of headaches, much less related to his trauma in service.  Those earlier denials that are far more contemporaneous to his alleged injury in service are inconsistent with his more recent assertions regarding having supposedly experienced continuous headaches since his service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact, especially when inconsistent with statements he earlier made to the contrary).  See also Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  See, too, Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).

The lack of relevant complaints in service and, in fact, express denials, is probative evidence against this claim and tends to undermine his credibility.  In 2008, he indicated that his headaches were unchanged since they started in service, but it is highly improbable that his headaches, which were described by him as severe 50 percent of the time and "functionally disabling", would go unreported during his entire period of service, particularly when he sought treatment for other ailments.  See STRs in April 1991 (tonsillitis), December 1991 (right big toe pain), and June 1992 (upset stomach).  His STRs also contradict his assertion that he was in a "no duty" status for 3 weeks following the injury since they show he instead was placed on just light or limited duty for approximately 4 days.  But even accepting that he may have meant limited or light duty rather than no duty at all, the fact remains that, due to the inconsistencies and the denial of headaches in service, often when specifically questioned concerning their existence, the Board 
finds that his assertions are not credible or probative for the purpose of establishing the onset of chronic headaches in service and continuing symptoms during the many years since.

He submitted a February 2002 private treatment record in support of his claim that contains hand written notations indicating he reported a fall in the military around 1993.  There is also reference to "ER", "X rays", and headache pain.  While the record indicates he had headaches in 2002, it still only shows the presence of headaches approximately 8 years after service.  It is insufficient to establish continuing headache symptoms during the several intervening years and does not overcome the high probative value assigned to his STRs and the Reserve record collectively showing he denied having frequent or severe headaches during his service or even within 3 years of his service.

There also is an unfavorable medical nexus opinion disassociating his headaches from his military service.  This unfavorable opinion is found in a February 2010 addendum to the August 2008 VA neurologic examination.  The examiner who reviewed the claims file for the pertinent history observed that the records concerning the Veteran's service show there was just one episode of headaches while he was in the military and, even then, associated with viral conjunctivitis that resolved.  There is no other documentation of headaches or treatment for this claimed condition in service.  She thus determined it is less likely than not that the Veteran's report of chronic headaches is caused by or related to his service, reasoning that that there is no documentation of headaches other than that which was associated with viral syndrome.  There were no complications or residuals of the viral condition after it resolved and no evidence of a recurrent condition.


The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  So, on this record, the evidence against the claim is stronger than the evidence supporting it; therefore, a preponderance of the evidence is against service connection for a headache disorder.  Thus, the benefit-of-the-doubt doctrine is inapplicable and the claim is denied.

B.  Tinnitus

The Veteran also attributes his tinnitus to the same head injury in service.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Since it is inherently subjective in nature, the Board does not dispute the Veteran has tinnitus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  But just as in the case of his headaches, there must be attribution of his tinnitus to his military service to warrant the granting of service connection.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And just as in the case of his headaches, it is in this equally important respect that the evidence is less favorable to his claim.

In his October 2011 hearing testimony, the Veteran asserted that he had first noticed a ringing in his ears (tinnitus) after the fall in service that had resulted in his head injury.  He also stated that his tinnitus had been constant, not intermittent, ever since.  The VA compensation examiner that had evaluated him in August 2008, and who since had submitted an addendum opinion in November 2009, had only commented on whether the tinnitus was the result of repeated exposure to loud noise during his service and consequent injury (acoustic trauma), so additional, i.e., supplemental comment was still needed concerning the specifically alleged possibility the tinnitus, instead, is the result of the head injury in question.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Partly for this reason, the Board remanded this claim in March 2012.

As discussed previously, the Veteran's STRs show that he experienced a fall in May 1992.  Although follow-up records show that he voiced complaints following that incident, none of the records note complaints of ringing in his ears.  Moreover, the examination and medical history reports at time of separation from service in 1994 as well as a February 1997 medical history report in connection with joining the active reserves make no reference to tinnitus and in fact, to the contrary, shows that he indicated no then current or prior history of hearing loss or ear-related problems.  In short, his STRs are completely unremarkable for any complaint, treatment, or diagnosis of tinnitus, which is probative evidence against this claim, though not altogether dispositive of it.  See Struck v. Brown, 9 Vet. App. 145 (1996).

He had ample opportunity to report any symptoms associated with the head injury and he did, in fact, do so.  But none of his complaints concerned tinnitus.  To accept that he would report one symptom but not another at these times strains the limits of credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Even though he now asserts that he has had constant tinnitus since the head injury in service, his STRs surrounding the injury and the medical history he recounted at time of separation from service show he denied having ear and hearing problems, so are more probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

This determination as to credibility does not rely solely on his STRs alone.  Information he provided during his August 2008 VA compensation examination further diminishes the credibility of his testimony.  Although he did report having sustained a head injury in service to that VA examiner, he did not relate his then current complaints to that incident.  Instead, he reported that he was unsure of the cause of the onset of his tinnitus.  So, at the very least, he has been inconsistent regarding the etiology of his tinnitus, which negatively impacts his credibility and the probative value of his statements.

The more probative evidence of record regarding the etiology of his tinnitus is found in the November 2009 and May 2012 VA addendum opinions (the initial August 2008 VA examination contained a history provided by the Veteran but did not include a review of the claims file or a nexus opinion).

The November 2009 addendum indicates that the claims file was reviewed.  The report notes that the Veteran had normal hearing at enlistment and separation as well as at reserve enlistment and that no shift in hearing was observed, apparently as might be suggestive of a noise-induced hearing loss or tinnitus.  The examiner thus concluded that the Veteran's tinnitus was less likely than not caused by or a result of his military service, citing the normal hearing at enlistment and separation with no shift in hearing noted in the interim and no documented complaint of hearing loss or tinnitus during service.

Because, however, she had not also considered the alternative possibility that the tinnitus may be the result of the head injury in service, the Board remanded this claim in March 2012 for additional medical comment concerning this.

The examiner's second addendum indicates she again reviewed the claims file for the pertinent history, including the Veteran's hearing testimony.  She acknowledged that he is now claiming that his tinnitus is due instead to head trauma in service, whereas during his initial VA examination in 2008 he admittedly was unsure of the cause of the onset of this condition.  She reiterated there was no mention of tinnitus, ringing, ear pain, hearing loss, ear pressure, or any other ear-related symptoms in the STRs, either related to the head trauma incident or otherwise.  She also points out there was no mention of tinnitus during the separation examination.  She therefore again determined that the Veteran's tinnitus is less likely than not caused by or a result of his military service, either military noise exposure or head trauma during his service since his peripheral auditory system was not affected by the fall (a shift in hearing would have been noted during military service), there are no documented complaints of tinnitus related to military noise trauma or head trauma, and since he did not link or attribute his tinnitus to head trauma when asked to write down the cause of the condition or when verbally asked in 2008.  She also reasoned that, if tinnitus began following the head trauma, there would be documentation by medical staff, noted complaints of such by the Veteran during service, or at separation.  

These opinions were provided by someone competent to comment on the etiology of this claimed tinnitus.  When an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  But even when this is called into question, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  These opinions also were based on a review of the relevant records and are supported by a rationale that is consistent with the record.  Hence, these opinions have the proper factual foundation and predicate and are resultantly competent, probative, and persuasive.  The discussion of the underlying medical rationale of an opinion is where most of the probative value of an opinion is derived, not just from mere review of the claims file, although that, too, has its importance if evidence in the file, if not considered, may affect the basis or outcome of the opinion.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In Neives-Rodriguez, the Court held that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.


The Veteran has not established that he has experienced continuous tinnitus since service, including since the claimed trauma (head injury).  And, in any event, this concept of continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies when the condition now claimed was "noted" in service, which did not occur here.

Thus, as there evidence against the claim is stronger than the evidence supporting it, a preponderance of the evidence is against service connection for tinnitus.  Thus, the benefit-of-the-doubt doctrine is inapplicable and this claim must be denied.


ORDER

The claim for service connection for headaches is denied.

The claim for service connection for tinnitus also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


